Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-18, drawn to an assay device for sample testing.
Group II, claim(s) 19-28, drawn to a hand held device for diagnostic testing.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of a cartridge housing and a specimen slide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fine et al (US2015002834A1 published 01/01/2015; hereinafter Fine).
a cartridge housing (chamber 95 has top face and bottom face – Fig. 1) having a cartridge housing top face, a cartridge housing bottom face opposite said cartridge housing top face, and a cartridge housing peripheral face between said cartridge housing top face and said cartridge housing bottom face to bound a cartridge housing interior (chamber 95 is bound to a exposed surface 103 of the sensor or a portion of the headboard – Fig. 1 and paragraph 35),

a specimen slide (a light sensor 102 – Fig. 1) snugly accommodated in said cartridge housing interior and capable of sliding elevation from an initial lowermost specimen introduction position in an unused assay device to a final uppermost specimen examination position in an used assay device correspondingly remote from and adjacent said cartridge housing top face (the light sensor 102 is capable of contacting the top of chamber 95 – Fig. 1) (chamber top is then lowered at a controlled velocity profile until flush with the sensor – paragraph 57),
said specimen slide being intimately juxtaposed against said cartridge housing top face(chamber top is then lowered at a controlled velocity profile until flush with the sensor – paragraph 57) in said final uppermost specimen examination position for compressing (the device is capable of compressing a sample between the chamber and sensor – paragraph 58) at least some bodily specimen between said specimen slide and said cartridge housing top face subsequent to bodily specimen being deposited on said specimen slide in said initial lowermost specimen introduction position (one end of the chamber top is lowered and the chamber top becomes in contact with the sample – paragraph 58),
the assay device having a line of examination (a guide 1050 for the fluid-loading pipette tip 1052 – Fig. 6B) through said cartridge housing and said specimen slide wherein said line of examination is co-directional with the upright assay device centerline (the guide 1050 is vertical – Fig. 6B) for enabling examination of said compressed at least some bodily specimen at the at least one predetermined EMR spectrum (sample is illuminated by light of a wavelength – claim 14).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden, can be reached at telephone number 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/T.C.S./Examiner, Art Unit 1796                            

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797